Case: 16-10613   Document: 00514092235     Page: 1   Date Filed: 07/27/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals

                                 No. 16-10613
                                                                        Fifth Circuit

                                                                      FILED
                                                                  July 27, 2017

DALLAS INDEPENDENT SCHOOL DISTRICT,                              Lyle W. Cayce
                                                                      Clerk
             Plaintiff - Appellant

v.

MICHELLE WOODY, as next of friend to K.W.,

             Defendant - Appellee




                Appeal from the United States District Court
                     for the Northern District of Texas


Before REAVLEY, OWEN, and SOUTHWICK, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:
      The Individuals with Disabilities Education Act (“IDEA” or the “Act”)
requires public school districts to provide all resident disabled students with a
“free appropriate public education,” or “FAPE.”           Arguing that Dallas
Independent School District impermissibly failed to offer her high-school
daughter FAPE during her senior year, Michelle Woody sought reimbursement
for the cost of her daughter’s private-school tuition. The hearing officer found
for Woody, awarding her $25,426.93. The district court affirmed but reduced
the award to $11,942.50. The school district appealed. Woody did not. We
AFFIRM in part, REVERSE in part, and REMAND.
    Case: 16-10613    Document: 00514092235    Page: 2     Date Filed: 07/27/2017



                                No. 16-10613
              FACTUAL AND PROCEDURAL BACKGROUND
      Kelsey Woody was a high-school student with learning disabilities. After
starting high school at a Dallas private school, she moved to Los Angeles,
California, with her mother, Michelle Woody (“Woody”). Once there, Woody
enrolled Kelsey at private school and then at a Los Angeles Unified School
District (“LAUSD”) public school.     Upon learning of Kelsey’s educational
history, LAUSD evaluated Kelsey in April 2012. That evaluation uncovered
learning problems, so LAUSD recommended that Kelsey be referred to an
Individual Education Program (“IEP”) team to determine her special-education
options. In May 2012, the IEP team met and concluded that Kelsey was
eligible for services under the Act. The resulting IEP designated general
education, which meant a public school, as her proper instructional setting.
      Kelsey’s situation worsened that summer. While in South Korea visiting
her sister, she had a psychotic break. She returned to California yet continued
to experience “dramatic symptoms of an emotional breakdown despite mood
stabilization medication[.]”   She was therefore admitted to the UCLA
Psychiatric Hospital, where she was diagnosed with “schizophrenia in addition
to her previously diagnosed learning disabilities[.]” As a result, her doctors
recommended a specialized learning environment with significant support and
close monitoring, noting in a September 2012 follow-up that Kelsey was “far
too fragile to be placed on a general education campus.”
      Still, LAUSD offered only general-education services. At this point,
Woody moved Kelsey back to Dallas to live with her godparents. One of them
is a psychiatrist, likely equipping them to better provide Kelsey with the
support necessary to transition her out of the hospital setting. Woody, who
was finishing an advanced degree at the University of Southern California,
remained in Los Angeles for the 2012–13 school year.


                                      2
    Case: 16-10613     Document: 00514092235     Page: 3   Date Filed: 07/27/2017



                                  No. 16-10613
      After moving her to Dallas, Woody enrolled Kelsey at the private
Winston School, which offered a specialized learning environment for students
with learning disabilities. Kelsey’s performance improved, but she continued
to receive psychiatric treatment. In January 2013, Children’s Medical Center
in Dallas evaluated Kelsey, finding her to be psychologically vulnerable and
recommending “continued follow-up with her psychiatrist for medication
management, consistent structure with no significant life changes, and family
and individual therapy.”
      Meanwhile, Woody initiated a due-process action against LAUSD to
challenge its failure to offer Kelsey private-school placement. The parties
settled in April 2013, and LAUSD agreed to reimburse Woody for educational
costs associated with Kelsey’s placement at the Winston School and for
counseling services during the 2012–13 school year. LAUSD also agreed to
place Kelsey at an appropriate non-public school for the 2013–14 school year.
LAUSD’s May 2013 IEP placed Kelsey at the Westview School in California,
not the Winston School in Dallas.
      Woody moved back to Dallas in August 2013, and Kelsey became a
resident of the Dallas School District, which hereafter we will call the
“District.” On September 16, 2013, Woody notified the District of Kelsey’s new
residence and of Woody’s desire for Kelsey to receive FAPE in the form of
tuition reimbursement. She provided the IEP from May 2013 that placed
Kelsey in a non-public school for her senior year and indicated that she was a
student with a disability. She also provided the Children’s Hospital evaluation
from January and other background information.          In turn, she asked the
District to provide her with the necessary forms.
      Kelsey remained at the Winston School that fall. As the district court
found, “[t]he record is clear that Woody believed it critical for Kelsey to remain
at the Winston School and intended, from the beginning, to pursue funding for
                                        3
    Case: 16-10613      Document: 00514092235       Page: 4    Date Filed: 07/27/2017



                                    No. 16-10613
her tuition from” the District. The District responded to Woody’s letter on
October 4 requesting additional information, including the complete IEP team
document from 2012, the most recent Full and Individual Evaluation (“FIE”),
and all records from the Winston School. Woody provided those documents on
November 5. On November 13, the District sought consent from Woody to
obtain LAUSD records, which Woody granted on November 19.
      On November 18, the District contacted Woody to schedule an
Admission, Review, and Dismissal Committee (“ARD Committee”) meeting. 1
An important purpose of such a meeting is to allow parents to participate in
the shaping of an IEP for their children. See 34 C.F.R. § 300.322. The parties
agreed to meet on December 17. The District asked that Winston School
personnel attend the meeting, but that school had a policy requiring payment
of staff for offsite meetings. By November 22, Woody had a copy of this policy
but did not inform the District of its existence until December 13. Neither
party was willing to pay for Winston staff to attend, so none of Kelsey’s
teachers were present at the meeting.
      Woody learned when she arrived at the meeting that the District
considered it to be a “student transfer meeting,” not an ARD Committee
meeting. The District’s purpose in having the meeting, which apparently is
not required under the IDEA, was “to document a student transfer into the
district and plan for comparable services.” In turn, the transfer document
provided that Kelsey would receive temporary special-education services. No
such services were offered or provided, though, and it is unclear whether the
District actually determined Kelsey to be eligible. The District did not offer
FAPE at the meeting.



      1 The IDEA refers to “IEP teams.” 20 U.S.C. § 1414(d)(1)(B); 34 C.F.R. § 300.321.
Texas calls such a team the ARD Committee. 19 TEX. ADMIN. CODE 89.1050(a).
                                          4
    Case: 16-10613    Document: 00514092235      Page: 5   Date Filed: 07/27/2017



                                 No. 16-10613
      The minutes from the December meeting show that the District rejected
LAUSD’s IEP and planned to evaluate Kelsey and develop its own IEP. The
District was aware of Kelsey’s disabilities (including her diagnosis of
schizophrenia) and Children Medical Center’s recommendations. It was also
aware that LAUSD had found her to be eligible for special-education services
under IDEA. It did not offer temporary services but instead sought consent to
evaluate Kelsey. Woody gave consent on January 24, 2014, and the District
completed an FIE and provided it to Woody on April 8. The initial FIE found
Kelsey to be IDEA-eligible. On April 16, though, the District gave Woody a
revised FIE in which its psychologist concluded Kelsey was not IDEA-eligible
due to her successful performance in the “mainstream” environment at the
Winston School. The FIE did not acknowledge Children’s recommendation
that any significant life change could place Kelsey at high risk for a relapse of
psychosis. The ARD Committee agreed that Kelsey did not require special-
education services.
      Woody disagreed and asked for an Independent Educational Evaluation
(“IEE”), which the District denied.        Woody then sought a psychological
consultation from a different psychologist, who reviewed relevant materials
and observed Kelsey at school. That psychologist concluded that the District’s
FIE was defective, specifically taking issue with the FIE’s description of the
Winston School as a “mainstream setting.” She concluded that a change in
schools would have been devastating, that Kelsey needed special-education
services, and that the Winston School was a proper placement. She provided
a report (not an IEE) reflecting these conclusions to the District on May 20.
      As a result, the ARD Committee reconvened on May 22. It determined
that Kelsey was IDEA-eligible and developed an IEP for Kelsey to be
implemented at a District high school from April 2014 to April 2015. Kelsey
was to graduate in May 2014, though. Woody disagreed with the IEP for four
                                       5
      Case: 16-10613   Document: 00514092235     Page: 6   Date Filed: 07/27/2017



                                  No. 16-10613
reasons: (1) the IEP was futile so close to graduation; (2) the IEP offered
inadequate services and supports; (3) the IEP’s goals and objectives failed to
address Kelsey’s needs; and (4) the IEP placed Kelsey at a public school for the
last week of high school.
       The May 22 proposed IEP was the District’s first attempt to offer FAPE.
That summer, Woody’s psychologist completed an IEE and provided it to the
District. The District never reconvened the ARD Committee to consider the
IEE, so the district court found that the District “never finalized the May 2014
IEP, thereby never finalizing its offer of FAPE.”
       In October 2014, Woody requested a due-process hearing. The hearing
officer concluded that the District “had a legal obligation to make a timely offer
of FAPE available to [Kelsey] for the 2013–14 school year[.]” Because it failed
to do so, the hearing officer concluded that Woody was entitled to
reimbursement in the amount of $25,426.93, an amount that covered the cost
of sending Kelsey to the Winston School for the entire 2013–14 school year.
       The district court conducted a bench trial. It affirmed in part, agreeing
that the District impeded Kelsey’s right to FAPE for 2013–14, but it reduced
the reimbursement award to $11,942.50 because it found that Woody’s
“conduct contributed in part to the imbroglio before the court.” See Dallas
Indep. Sch. Dist. v. Woody, 178 F. Supp. 3d 443 (N.D. Tex. 2016). The District
now appeals. Woody does not cross-appeal.


                                 DISCUSSION
 I.    Overview of the Individuals with Disabilities Education Act
       When reviewing the decision of the due-process officer, the district
court’s review is “virtually de novo.” Cypress-Fairbanks Indep. Sch. Dist. v.
Michael F., 118 F.3d 245, 252 (5th Cir. 1997). Although the district court is to
give “due weight to the hearing officer’s findings, the court must ultimately
                                        6
     Case: 16-10613      Document: 00514092235    Page: 7   Date Filed: 07/27/2017



                                   No. 16-10613
reach an independent decision based on a preponderance of the evidence.” Id.
(citation and quotation marks omitted).
        This court, in turn, reviews legal questions de novo and factual questions
for clear error. See Klein Indep. Sch. Dist. v. Hovem, 690 F.3d 390, 395 (5th
Cir. 2012). “Mixed questions should be reviewed under the clearly erroneous
standard if factual questions predominate, and de novo if the legal questions
predominate.” Seth B. ex rel. Donald B. v. Orleans Par. Sch. Bd., 810 F.3d 961,
967 (5th Cir. 2016). The district court’s ultimate conclusion that the District
failed to provide FAPE is a mixed question of law and fact in which legal
questions predominate, so we review it de novo. See Hovem, 690 F.3d at 395.
We review the factual findings themselves for clear error. Seth B., 810 F.3d at
967. We will not reverse underlying findings unless we are “left with a definite
and firm conviction that a mistake has been committed.” R.P. ex rel R.P. v.
Alamo Heights Indep. Sch. Dist., 703 F.3d 801, 808 (5th Cir. 2012).
        Generally, the Act “offers States federal funds to assist in educating
children with disabilities.” Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch.
Dist. RE-1, 137 S. Ct. 988, 993 (2017). In exchange for such funds, States
pledge to ensure “[a] free appropriate public education is available to all
children with disabilities residing in the State between the ages of 3 and
21 . . . .”   20 U.S.C. § 1412(a)(1)(A).   Children with disabilities are those
evaluated under IDEA and determined to have some qualifying intellectual,
physical, or emotional disability. Id. § 1401(3)(A); 34 C.F.R. § 300.8(a).
        Once a school accepts that one of its students is eligible under IDEA, the
school must develop an individualized program of education for that student.
Michael F., 118 F.3d at 247. The program is described in detail in the IEP,
which is “a written statement prepared at [an ARD Committee] meeting
attended by a qualified representative of the school district, a teacher, the
child’s parents or guardians, and, when appropriate, the child [her]self.” Id.
                                           7
      Case: 16-10613   Document: 00514092235     Page: 8   Date Filed: 07/27/2017



                                  No. 16-10613
The IEP must be “reasonably calculated to enable a child to make progress
appropriate in light of the child’s circumstances.”    Endrew F., 137 S. Ct. at
999. It must match the school’s services with the needs of the child, Richardson
Indep. Sch. Dist. v. Michael Z., 580 F.3d 286, 292 (5th Cir. 2009), and is “the
centerpiece of the statute’s education delivery system for disabled children,”
Honig v. Doe, 484 U.S. 305, 311 (1988).
       Although school districts are required to provide a free appropriate
public education — a FAPE — to all eligible students, a district’s obligations
vary depending on the circumstances of the student and her placement.
Relevant here, IDEA and its regulations impose obligations on the public-
school district even for students who are being educated in private schools. 20
U.S.C. § 1412(a)(10); 34 C.F.R. §§ 300.130–300.148.


II.    The School District’s Appellate Arguments
       The District raises three grounds for reversal. First, its central claim is
that the district court created a new category of student under IDEA who is
entitled to reimbursement for tuition, namely, a child placed in private school
by a parent who has made it clear she will reject any offer of a public-school
education. Its closely related second argument is that the district court erred
by not recognizing either that Kelsey was a parentally placed private-school
student or that Woody categorically rejected FAPE.          Finally, the District
argues that it did comply with its IDEA obligation to offer FAPE to Kelsey, a
parentally placed student in private school.
       The District relies heavily on the specific section of IDEA that discusses
how local public school districts are to assist students who have been placed in
private schools. See § 1412(a)(10). The first subsection discusses children
enrolled by their parents in private school and provides for the children’s
participation in special education and related services. § 1412(a)(10)(A). The
                                        8
    Case: 16-10613    Document: 00514092235     Page: 9   Date Filed: 07/27/2017



                                 No. 16-10613
second subsection requires that the public school pay for the special education
outlined in a child’s IEP if the child is in a private school because the public
school is consensually using it “as the means of carrying out” its IDEA
obligations. § 1412(a)(10)(B). Finally, a child may be placed in a private school
without the consent of the public school. § 1412(a)(10)(C). Different provisions
address when the costs of the special education must be reimbursed, which
largely turn on whether the public school offered FAPE. Id.


      A. Did the district court create a non-statutory category of private-school
         students and thereby err in awarding temporary services?
      The following is the section of the opinion in which the district court
allegedly created a new category for reimbursement:
      Therefore, a student, like Kelsey, who was enrolled in the Winston
      School for her senior year as a result of a settlement agreement
      and IEP, developed by a local school district, should at a minimum
      receive the rights provided to students who were unilaterally
      placed in private school by her parent. 34 C.F.R. § 300.132, 34
      C.F.R. § 300.148(a). Under IDEA, Kelsey should be given greater
      rights than a parentally placed student in private school. Sam K.
      [ex rel. Diane C. v. State of Hawaii Dep’t of Educ., 788 F.3d 1033,
      1039–40 (9th Cir. 2015)] (holding that a student’s private school
      tuition should be reimbursed where parent did not unilaterally
      place student in private school because the school district tacitly
      consented to the private school attendance before proposing a
      different placement). Therefore, at a minimum, DISD was
      obligated to convene an ARDC meeting and make an offer of FAPE
      to Kelsey in a timely manner. See 34 C.F.R. § 300.148.
Woody, 178 F. Supp. 3d at 469–70.
      Before analyzing the law, we note that the District disagrees with the
finding that Kelsey was at the Winston School during her senior year as part
of the settlement with LAUSD.         In that settlement, LAUSD agreed to
reimburse tuition at the Winston School for the 2012–13 school year, but the
later May 2013 IEP placed her at a private school in Los Angeles for the 2013–
                                       9
    Case: 16-10613       Document: 00514092235    Page: 10   Date Filed: 07/27/2017



                                   No. 16-10613
14 school year. Woody testified that she “worked out” that Kelsey would also
spend her senior year at the Winston School, yet nothing in writing supports
that change to the May 2013 IEP. The district court’s statement that Kelsey
was entitled to “greater rights” than a student placed in a private school
because of a disagreement with what a public school offered appears to be
based on this finding that LAUSD and Woody agreed to the Winston School.
Id. at 470.   Regardless, the only real holding that comes from this “new
category” paragraph is that the District had to have an ARD Committee
meeting and timely offer FAPE. That is neither revolutionary nor incorrect.
      A slightly later part of the district court’s analysis is more critical in
understanding why reimbursement was ordered for the entire second half of
the school year. The court relied on several related sections of IDEA and the
regulations to conclude that the District had to provide temporary services:
      Yet when it rejected LAUSD’s IEP, it was obligated to make an
      offer of FAPE to Kelsey on a temporary basis while it evaluated
      her, because IDEA clearly requires that an IEP be in place for a
      disabled student ‘‘residing in the State between the ages of 3 and
      21.’’ 20 U.S.C. § 1412(a)(1)(A); see also 34 C.F.R. § 300.101(a)–(c);
      34 C.F.R. § 300.323(f); Sam K., 788 F.3d at 1039–40.
Id. We see operating in both quoted sections an analytical principle that
appeared early in the opinion.       That is, the district court concluded that
interpretive flexibility would be needed in order to resolve this dispute, writing
that “IDEA and the implementing federal regulations did not predict the
unique factual situation before the court.” Id. at 465.
      The district court thus did not conclude that any IDEA provision
obligated the District to provide temporary or comparable services. Instead,
in the just-quoted passage, the district court relied on three distinct authorities
to hold that because the District would not adopt or rely on the IEP from
LAUSD, it was obligated to make an offer of FAPE to Kelsey on a temporary
basis. See id. at 470.
                                        10
   Case: 16-10613     Document: 00514092235     Page: 11    Date Filed: 07/27/2017



                                 No. 16-10613
      The court first relied on the section of the IDEA that states that all
children with disabilities of the proper age must be provided FAPE.           See
§ 1412(a)(1)(A); see also 34 C.F.R. § 300.101(a)–(c).      We disagree with the
district court’s reliance on this section, though we are mindful of the court’s
broader concern. That is, the facts of this case may expose a gap in IDEA’s
coverage. A school district had already determined that Kelsey was disabled
under IDEA, but after moving to a new district in a new state, she still had to
wait through a successive evaluation to gain entitlement to services. All along,
there was uncertainty about whether there would be reimbursement.
      As we understand IDEA, it is designed to avoid situations like this. It
thus contains various provisions that seek continuity of services for disabled
children who move from state to state. When a child with a disability transfers
to a new state during the summer, for example, school districts are required to
have an IEP in effect for that child by “the beginning of [the] school year[.]”
See 34 C.F.R. § 300.323(a). The Federal Register clarifies that this provision is
meant to limit a potential gap in coverage when a student with a disability
moves to a new state:
      [Section 300.323(a)] is clear that at the beginning of each school
      year, each [local education agency] . . . must have an IEP in effect
      for each child with a disability in the agency’s jurisdiction.
      Therefore, public agencies need to have a means for determining
      whether children who move into the State during the summer are
      children with disabilities and for ensuring that an IEP is in effect
      at the beginning of the school year.
71 FED. REG. 46,540, 46,682 (Aug. 14, 2006).
      Textually, this makes sense. Section 300.323(a) applies only to children
with disabilities. “Child with a disability,” in turn, is defined as “a child
evaluated in accordance with §§ 300.304 through 300.311 as having [an
enumerated disability] who, by reason thereof, needs special education and
related services.” 34 C.F.R. § 300.8(a)(1). The referenced subsections deal with
                                       11
    Case: 16-10613        Document: 00514092235          Page: 12      Date Filed: 07/27/2017



                                        No. 16-10613
the evaluation procedures for determining whether a student is disabled.
Thus, a student who already has an IEP (from anywhere) indicating a
disability and therefore eligibility under IDEA and who lives in the district’s
jurisdiction falls within Section 300.323(a). A school district must have an IEP
in place for such a student at the beginning of each school year.
       On the other side of that coin, if the same child transfers from out of state
during the school year with an existing IEP, Section 300.323(f) would likely
apply. The district court relied on this section, too. That section requires
comparable services to be provided pending an initial evaluation “[i]f a child
with a disability (who had an IEP that was in effect in a previous public agency
in another State) transfers to a public agency in a new State, and enrolls in a
new school within the same school year[.]”                 34 C.F.R. § 300.323(f).         This
regulation preserves both the District’s right to evaluate and the child’s
continuity of special-education services. 2 Again, Section 300.323(f) applies
only to children with disabilities, thereby reinforcing our understanding that
IDEA aims to avoid successive-evaluations-without-services situations like
this. These two provisions cover almost every transfer student by addressing
both school-year and summer transfers.
       Kelsey, though, does not fit under either provision. First, she was weeks
into her second year at the Winston School before the District was notified of
a new, potentially eligible student within its boundaries.                         Thus, her
circumstances did not trigger the District’s obligations under Section
300.323(a).     Likewise, the natural reading of Section 300.323(f) does not
include Kelsey. She did not enroll in a new school for 2013–14 but instead



       2 Notably, the District argues that the transfer student is required to enroll in a public
school for Section 300.323(f) to become operative. For support, it cites an unpublished district
court opinion. See N.B. v. Hawaii, Civ. No. 13-00439, 2014 WL 3663452, at *4 (D. Haw. 2014).
We need not and do not decide whether that is correct.
                                              12
   Case: 16-10613     Document: 00514092235      Page: 13   Date Filed: 07/27/2017



                                  No. 16-10613
remained enrolled at the Winston School. For the District to be obligated to
her as a transfer student, it seems we would have to read “enrolls in a new
school” as equivalent to “transfers to a new public agency.” Even if that is a
natural reading, though, it cannot be correct in light of context. That is because
the latter phrase is also used in Section 300.323(f) and immediately precedes
the former. Both are required by the provision’s plain text, and each has a
distinct meaning.
      From all this, it might still be argued that Section 1412(a)(1)(A)
generally requires that FAPE be made “available to all children with
disabilities residing in the State,” which implies that it fills any gaps left by
Sections 300.323(a) and (f) for qualifying children with disabilities. Woody
generally argues as much.      In the context of the provisions at issue, we
disagree. Most important here, one provision merely provides a general rule
that is worked out by other more specific provisions. The general rule, for
example, does not tell us when a district must make FAPE available, whereas
the provisions just discussed, Sections 300.323(a) and (f), describe more
precisely the type and timing of the services or benefits a district must provide
when a student transfers during the school year or summer, so long as the
conditions in those provisions are met. Again, these provisions cover almost
all out-of-state transfer students.
      Even when these do not apply, however, IDEA has another set of specific
provisions (the child-find provisions) that provide further protection but
without ensuring the same continuity of services or benefits. These child-find
provisions require a district to identify, locate, and evaluate “children with
disabilities residing in the State, including . . . children with disabilities
attending private schools[.]” 20 U.S.C. § 1412(a)(3)(A). They then provide
specific timelines for how quickly such a child must be located and evaluated,
but they notably do not provide for temporary services. See, e.g., 34 C.F.R.
                                       13
   Case: 16-10613     Document: 00514092235     Page: 14   Date Filed: 07/27/2017



                                 No. 16-10613
§§ 300.301(c) & 300.323(c); see also 19 TEX. ADMIN. CODE § 89.1011. Thus,
although the child-find provisions do not require the near-immediate provision
of FAPE or comparable services like Sections 300.323(a) and (f), they do require
a school district to ensure it provides FAPE within a defined time period.
Because we apply specific provisions over general ones, Section 1412(a)(1)(A)’s
general rule neither compels nor counsels us to recognize a new right to
temporary FAPE when a more specific provision applies. See Law v. Siegel,
134 S. Ct. 1188, 1194 (2014). Rather, the child-find provisions, which are more
specific, apply here. Ultimately, then, the District was not required to adopt
or rely on LAUSD’s IEP but was instead entitled to proceed in a reasonable
fashion to determine Kelsey’s needs. See Michael C. ex rel. Stephen C. v.
Radnor Twp. Sch. Dist., 202 F.3d 642, 651 (3d Cir. 2000); J.B. ex rel. B.B. v.
Lake Washington Sch. Dist., No. C12-0574RSL, 2013 WL 195375, at *2 (W.D.
Wash. Jan. 17, 2013).
      Finally, the district court cited an opinion from another circuit. See Sam
K., 788 F.3d at 1039–40. Cogently written and persuasive, the opinion is also
inapplicable. There, the disabled student had been in private school for three
years based on a settlement with the district. Id. at 1036. The parents and
district agreed to meet to discuss placement for a fourth year, but the meetings
extended through the school year and no placement was agreed upon until
January. Id. Meanwhile, the student remained in private school. Id. The
issue was whether the fourth-year placement was unilateral under state law.
Id. at 1038. Those are not our facts, and that is not our issue.
      We summarize our discussion on temporary services. For one thing,
Kelsey’s facts seemingly expose a gap in immediate coverage, but the facts are
not entirely unaddressed by the Act. This may be unfortunate, but IDEA does
not impose upon the District an obligation to provide Kelsey an immediate
interim FAPE or services of any kind. In other words, we see nothing under
                                       14
   Case: 16-10613     Document: 00514092235      Page: 15   Date Filed: 07/27/2017



                                 No. 16-10613
IDEA or any regulations that would activate a duty to provide temporary
services on these facts. Perhaps Congress would have addressed Kelsey’s facts
more intentionally had it foreseen them. Nonetheless, although “it is of course
our job to apply faithfully the law Congress has written, it is never our job to
rewrite a constitutionally valid statutory text under the banner of speculation
about what Congress might have done had it faced a question that, on
everyone’s account, it never faced.” Henson v. Santander Consumer USA Inc.,
137 S. Ct. 1718, 1725 (2017).            Accordingly, without adopting the
characterization that the district court created a new category of IDEA private-
school student, we agree that the court’s order cannot be supported based on a
requirement of temporary services for transfer students.


      B. Did the district court err in not recognizing that Kelsey was a
         parentally placed private-school student?
      The District next argues that Kelsey falls into the Section 1412(a)(10)
category of being parentally placed in the private school. If so, a significant
limitation on the District’s duties would come into play:
      Subject to subparagraph (A), this subchapter does not require a
      local educational agency to pay for the cost of education, including
      special education and related services, of a child with a disability
      at a private school or facility if that agency made a free appropriate
      public education available to the child and the parents elected to
      place the child in such private school or facility.
§ 1412(a)(10)(C)(i). Thus, if the District offered a proper and timely FAPE,
there is not an obligation to reimburse for private-school expenses.           The
District contends that it so offered FAPE, thereby barring reimbursement.
      The District also argues that there are other statutory reasons Woody
cannot qualify for reimbursement. It seems to rely on the following language
to argue that because Kelsey was not placed at the Winston School due to her


                                       15
    Case: 16-10613     Document: 00514092235     Page: 16   Date Filed: 07/27/2017



                                  No. 16-10613
mother’s disagreement with a public-school FAPE offered by the District, the
statute permitting reimbursement is inapplicable:
      If the parents of a child with a disability, who previously received
      special education and related services under the authority of a
      public agency, enroll the child in a private elementary school or
      secondary school without the consent of or referral by the public
      agency, a court or a hearing officer may require the agency to
      reimburse the parents for the cost of that enrollment if the court
      or hearing officer finds that the agency had not made a free
      appropriate public education available to the child in a timely
      manner prior to that enrollment.
Id. § 1412(a)(10)(C)(ii).
      The District is correct that the precise factual situation envisioned by
the subsection we just quoted is not what happened here. Yet the conclusion
it wishes us to reach from that, namely, that therefore Woody cannot recover
reimbursement for private-school tuition, ignores a Supreme Court decision
that addresses the exact point. See Forest Grove Sch. Dist. v. T.A., 557 U.S.
230 (2009). We use the word “ignore” with some deliberation. The District did
not cite Forest Grove in either its original brief or in its reply, despite the
considerable focus on the opinion by Woody in her brief.
      In Forest Grove, the Court interpreted Section 1412(a)(10)(C), which had
been added to the original 1970 Act by amendments in 1997. Id. at 233.
Important here, the question was whether Section 1412(a)(10)(C) was “the
exclusive source of authority for courts to order reimbursement when parents
unilaterally enroll a child in private school.” Id. at 241. The Court held it was
not. Id. at 241–42. By interpreting the added provision as bringing clarity to
when reimbursement was available but not being an exhaustive list of those
situations, the Court was able to interpret Section 1412(a)(10)(C) more
consistently with two of its precedents. Id. (citing Sch. Comm. of Burlington
v. Dep’t of Educ.¸ 471 U.S. 359 (1985) & Florence Cnty. Sch. Dist. Four v. Carter
ex rel. Carter, 510 U.S. 7 (1993)).
                                       16
    Case: 16-10613    Document: 00514092235      Page: 17    Date Filed: 07/27/2017



                                  No. 16-10613
      Instead, the Court looked to those precedents, which dealt with
reimbursement under Section 1415, to provide the general requirements for
reimbursement under IDEA:
      IDEA authorizes reimbursement for the cost of private special-
      education services when a school district fails to provide a FAPE
      and the private-school placement is appropriate, regardless of
      whether the child previously received special education or related
      services through the public school.
Forest Grove, 557 U.S. at 247. Consequently, it was not necessary for Woody
to show she placed her daughter in the Winston School for the 2013–14
academic year only after enrolling her in a District school, going through the
evaluation process, and finally moving her after disagreement with the
District’s FAPE offer.
      To be clear, and despite its broad reading of the availability of private-
school-tuition reimbursement, the Forest Grove Court did not create a safe
harbor for every parent who places her child in a private school for fear of what
a public school may or may not offer. A public school district is not required to
reimburse for special-education expenses if that district “made a free
appropriate education available to the child and the parents elected to place
the child in such private school or facility.” § 1412(a)(10)(C)(i). The possibility
of reimbursement arises only if FAPE is not timely offered after the school
district is given an opportunity to develop an IEP.         Hence Woody took a
financial gamble of not being reimbursed when she placed Kelsey in a private
school without first allowing the District to seek to comply with its obligations
under IDEA. In the last issue, we determine the result of Woody’s gamble.


      C. Did the District comply with its obligation to offer a FAPE in timely
         fashion, and if not, what relief is appropriate?
      As we just noted, reimbursement of private-school costs is permitted “[1]
when a school district fails to provide a FAPE and [2] the private-school
                                     17
    Case: 16-10613    Document: 00514092235       Page: 18   Date Filed: 07/27/2017



                                  No. 16-10613
placement is appropriate . . . .” Forest Grove, 557 U.S. at 247. Once a court
makes that conclusion, “it must consider all relevant factors, including the
notice provided by the parents and the school district’s opportunities for
evaluating the child, in determining whether reimbursement for some or all of
the cost of the child’s private education is warranted.”         Id.   The use of
“including” indicates to us that this relevant-factor list is not exhaustive. As
we explain, we consider other factors to be relevant here.
      We first note the scope of our analysis that follows. The parties and
district court accepted that the new school district was entitled to engage in
the usual evaluation process, though there is much disagreement about when
that evaluation should have ended and what the District’s obligations for
reimbursement were. No one has argued that IDEA, through its different but
complementary rules for dealing with summer and mid-year transfers, has
effectively required that any new student in a school district is immediately
entitled to some benefits while the issues of eligibility are resolved in the new
school. For this case, then, we accept what all others in the litigation have
accepted: the District properly engaged in some reasonable evaluation process
before its obligation to the child could arise.
      The District has several contentions supporting the position that it
fulfilled its obligation to this private-school student. A key premise is that
Woody made it clear from her initial notification to the District that she had
no intention of allowing Kelsey to attend a District school. She demanded
reimbursement for the expenses of a private school that she had already been
attending for several weeks. Because offering FAPE in a District school would
have allegedly been futile, the District implies its obligations were lessened or
eliminated. Whether it was required to offer FAPE, though, the District argues
it did so by making a good-faith effort to evaluate the potential student,
developing an IEP, and offering an appropriate education in a District school.
                                        18
   Case: 16-10613     Document: 00514092235     Page: 19   Date Filed: 07/27/2017



                                 No. 16-10613
      The district court found there to be “strong evidence that Woody would
not have accepted [the District’s] offer of FAPE.” Woody, 178 F. Supp. 3d at
470. Still, the court held that that the District was required to prepare an IEP
through the usual procedural steps. Id. at 471. As a general rule, the fact that
a parent is initially reluctant to accept special education at a public school
neither alters nor extinguishes the school district’s obligation to make an offer
of such education. See Boose v. District of Columbia, 786 F.3d 1054, 1056 (D.C.
Cir. 2015).
      To be sure, an absolute demand by a parent for reimbursement and a
clear refusal to consider any potential public-school placement might alter the
analysis. It also might not, but here the district court found Woody had not
clearly refused any prospective offer of FAPE from the District. See Woody,
178 F. Supp. 3d at 471. We find no clear error in that. This mother’s insistence
merely mirrored the doctors’ insistence that Kelsey’s fragile emotional
condition effectively precluded a move from the settled environment of the
Winston School. The District had the opportunity through a specific offer of a
public education to convince otherwise.
      We summarize our conclusions so far. The District was not obligated to
provide Kelsey temporary services as a transfer student or to have an IEP in
place when the school year began. Even so, Woody was not ineligible for
reimbursement merely because she first placed her daughter in a private
school and then requested the local public school district pay for the tuition.
The District was obligated to develop a program that offered FAPE to Kelsey
at some point after she sought it. Both the District and Woody needed to follow
the procedures for evaluating the child and developing a timely IEP.
      Two closely related questions remain: first, whether the District
complied with its obligations; and second, whether Woody is entitled to any
reimbursement. The district court held that the District failed timely to offer
                                       19
    Case: 16-10613        Document: 00514092235          Page: 20      Date Filed: 07/27/2017



                                        No. 16-10613
FAPE. That conclusion rested in part on the court’s erroneous imposition of a
temporary-services requirement and its finding that no such services were
offered. See id. at 470. The District argues it met the relevant timelines and
offered FAPE.
       We start with whether the District offered Kelsey FAPE through a
timely IEP. The district court held it did not for three reasons: (1) the offer
was never finalized; (2) the proposed IEP only covered the last week of Kelsey’s
senior year; and (3) the District never reconvened the ARD Committee to
consider the Independent Education Evaluation, or IEE. Id. at 470–72. Woody
adds a fourth: the offer was meaningless because it was made after Kelsey had
completed her required coursework for graduation.
       Initially, the fact that the offer did not cover more than the last week of
Kelsey’s senior year cannot alone be the basis for determining that the District
failed to make a timely offer of FAPE. 3 Holding as much would gut the
applicable statutory and regulatory timelines, which under these facts gave
the District a reasonable time to complete its own evaluation of Kelsey and
propose an IEP. See 34 C.F.R. §§ 300.301(c), 300.323(c); see also 19 TEX.
ADMIN. CODE § 89.1011. These timelines are not idle requirements. They
allow school districts to evaluate the student so an IEP may be proposed that
“is constructed only after careful consideration of the child’s present levels of
achievement, disability, and potential for growth.” See Endrew F., 137 S. Ct.
at 999. If the District complied with the relevant child-find timelines and
proposed a proper IEP, it did not violate the Act on that basis.




       3 The time period for the District’s May 22 IEP was from April 24, 2014, to April 24,
2015, so basically for all of the following school year. The school district’s obligation to make
FAPE available to a disabled student ceases, however, once that student has graduated with
a regular high-school diploma. See 34 C.F.R. § 300.102(a)(3).
                                              20
    Case: 16-10613    Document: 00514092235      Page: 21    Date Filed: 07/27/2017



                                  No. 16-10613
      Even if the District complied with the relevant timelines, though, it was
obligated to “offer an IEP reasonably calculated to enable a child to make
progress appropriate in light of the child’s circumstances.” See id. The problem
here, if the District truly acted within a reasonable time, is that it took until a
week before graduation to finish. By then, any educational program could only
be calculated to allow minimal progress. Indeed, placing Kelsey into a public
school for one week of school would have been all but pointless, and there is
evidence it could have been devastating in light of her emotional and
psychological difficulties.
      Regardless, one clear default by the District was it did not reconvene the
ARD Committee to consider the independent evaluation, or IEE, that Woody
had obtained after being informed that public school was the proper placement.
That refusal made the May 22 IEP the District’s final word on what it would
offer. Though it might seem futile to go through the motions of reconsidering
an offer to a student who had graduated, there are reasons the District should
have done so. First, the regulation says the public agency “must” consider a
properly obtained IEE. 34 C.F.R. § 300.502(c). Second, the IEE concluded that
the Winston School was an appropriate placement and that the public-school
placement proposed by the District was not. Although the District had no
further obligation to provide education after graduation, it was required to
consider the IEE as it affected Kelsey’s right to reimbursement for private-
school expenses.
      The district court never held, as it might have if it accepted Woody’s
evidence, that any placement in public school was inappropriate. Instead, the
court held FAPE was never offered because it was never finalized. We agree
with the district court that reconsideration of the IEP in light of the IEE was
necessary, and thus the IEP was never finalized. Still, not all procedural


                                        21
   Case: 16-10613     Document: 00514092235     Page: 22    Date Filed: 07/27/2017



                                 No. 16-10613
violations are transformed into substantive violations. E.g., J.S. v. N.Y.C.
Dep’t of Educ., 104 F. Supp. 3d 392, 404 (S.D.N.Y. 2015).
      We consider these events, though, to be a substantive failure to offer
FAPE from at least April 24 until the end of the semester. The District was
obligated to “offer an IEP reasonably calculated to enable a child to make
progress appropriate in light of the child’s circumstances.” See Endrew F., 137
S. Ct. at 999. It did not. Kelsey had completed her coursework and was
scheduled to graduate in a week. Placing her in public school for her final week
of school would have been nonsensical and potentially devastating.
      We are of course mindful of the circumstances. The District made an
offer on May 22, which it argues was within the permitted regulatory timeline.
In light of the somewhat unusual circumstances here, though, the May 22 IEP
“was insufficient to confer any educational benefit upon [Kelsey] at all.” See
Michael Z., 580 F.3d at 294. Reimbursement is therefore appropriate for at
least the period of the 2013–14 school year covered by the May 22 IEP, or from
April 24 to the end of the year. That is the same result that would obtain had
the IEE been considered and had it led to an acknowledgement that the
Winston School was the proper placement.            Under the actual or the
hypothetical scenario, the bigger question is whether the District’s obligations
for reimbursement are limited to the end of the semester or to some other,
lengthier time period.
      The district court used a lengthier time period, ordering reimbursement
for the entire spring semester. As already discussed, however, reimbursement
as well as other relief must be “appropriate,” which is determined in light of
the language and purposes of the Act. See id. at 292. In the usual case,
reimbursement is awarded from the date the parents properly reject the IEP
and enroll their child in private school. See, e.g., Houston Indep. Sch. Dist. v.
V.P. ex rel. Juan P., 582 F.3d 576, 581, 591 (5th Cir. 2009). Yet Kelsey was
                                       22
    Case: 16-10613       Document: 00514092235        Page: 23     Date Filed: 07/27/2017



                                      No. 16-10613
already attending the Winston School when the District failed to offer her
FAPE.      Woody argues that reimbursement is appropriate for the entire
semester, and she sought payments for the whole school year in district court.
We cannot agree. The problem with the district court’s grant of a full semester
of reimbursement is that it in effect awards reimbursement without any
holding that the District was obligated to offer FAPE for the entirety of the
period of reimbursement.
       This takes us back to basics. IDEA “authorizes reimbursement for the
cost of private special-education services when a school district fails to provide
a FAPE and the private-school placement is appropriate[.]” See Forest Grove,
557 U.S. at 247. Such reimbursement is included in the district court’s power
to grant “appropriate” relief.       See Burlington¸ 471 U.S. at 369.            Yet that
modifier, though conferring “broad discretion,” does not give the district court
carte blanche. See id. 4 Instead, what relief is “appropriate” is to be determined
“in light of the purpose of the Act,” id., the best evidence of which is the
statutory text itself, see Hotze v. Burwell, 784 F.3d 984, 997 (5th Cir. 2015). In
light of controlling caselaw and common sense, then, we conclude that
“appropriate” relief may not contravene the Act’s plain language. 5 Indeed, no
case shown to us has permitted reimbursement for the time period before a
school district’s obligations under the Act arose. See Forest Grove, 557 U.S. at



       4 Cf. Bd. of Educ. v. Rowley, 458 U.S. 176, 190 n.11 (1982) (rejecting the conclusion
that courts and hearing officers should give content to “appropriate education” because it
would seemingly “give the courts carte blanche to impose upon the States whatever burden
their various judgments indicate should be imposed.”).
       5 To be sure, the broad purpose of the Act “is principally to provide handicapped
children with a free appropriate public education which emphasizes special education and
related services designed to meet their unique needs.” See Burlington, 471 U.S. at 369
(quotation marks omitted). Still, relief that may tend toward that broader purpose but that
is inconsistent with the text Congress enacted cannot be considered “appropriate.”

                                            23
    Case: 16-10613     Document: 00514092235      Page: 24   Date Filed: 07/27/2017



                                   No. 16-10613
247; Sam K., 788 F.3d at 1038–40; Knable ex rel. Knable v. Bexley City Sch.
Dist., 238 F.3d 755, 771 (6th Cir. 2001).
      That makes sense. As discussed, IDEA gives a school district time to
identify, locate, and evaluate disabled students, and it provides a deadline by
which a district must propose an IEP. E.g., 34 C.F.R. §§ 300.301(c), 300.323(c);
see also 19 TEX. ADMIN. CODE § 89.1011. Unless the student is a transfer
student, districts are not responsible for providing temporary or comparable
services pending evaluation.        See § 300.323(a), (f).      These underlying
obligations   and    timelines   shed   light   on   when    private-school-tuition
reimbursement may be appropriate. That is because such reimbursement is
not a penalty but rather an after-the-fact order to the public school to do what
it should have done sooner — it “merely requires the district ‘to belatedly pay
expenses that it should have paid all along.’” Forest Grove, 557 U.S. at 246
(quoting Burlington, 471 U.S. at 370–71). It follows, then, that another circuit
has allowed reimbursement “of costs associated with the private school
placement of the child,” but not more than the district would have paid but for
its failure to comply with the Act.       See Knable, 238 F.3d at 770; accord
Moorestown Twp. Bd. of Educ. v. S.D., 811 F. Supp. 2d 1057, 1084 (D.N.J. 2011)
(“[W]here the child was already attending a private school when the district
denied him a FAPE . . . courts have calculated tuition claims from the point at
which the school district should have acted . . . .”).
       Thus, reimbursement may be calculated from the date the District
should have provided FAPE under the Act — but not earlier. Relevant to when
the District should have acted are its child-find obligations, under which it was
required to identify, locate, and evaluate “[a]ll children with disabilities
residing in the State [such as Kelsey], including . . . children with disabilities
attending private schools . . . .” 20 U.S.C. § 1412(a)(3).


                                        24
    Case: 16-10613       Document: 00514092235        Page: 25     Date Filed: 07/27/2017



                                      No. 16-10613
       Pursuant to these obligations, Texas law requires a district to complete
a Full and Individual Evaluation “not later than the 45th school day following
the date on which the school district receives written consent for the
evaluation . . . .” 19 TEX. ADMIN. CODE § 89.1011(c)(1). 6 The ARD Committee
must make an IEP decision “within 30 calendar days from the date of the
completion of the written” full evaluation. Id. § 89.1011(d); see also 34 C.F.R.
§ 300.323(c). Here, the district court held the District generally complied with
these obligations, concluding that the completion of its evaluation “roughly
seven months after” receiving notice was “reasonable.” See Woody, 178 F.
Supp. 3d at 468.
       The first relevant time period is from the District’s notice of Kelsey’s
disability and its request for consent to evaluate her. On September 19, 2013,
the District received notice of Kelsey’s residence and Woody’s request for
FAPE.      Attached to Woody’s notice was evidence of Kelsey’s disabilities,
including her May 2013 IEP and the letter from Children’s Medical Center.
There was some back and forth, but it took until late November for the District
to determine that there should be a meeting, which it initially dubbed a
“student transfer meeting.” Ultimately, the District did not decide it needed
to refer Kelsey to an evaluation until this December 17 meeting.
       Woody argues that this initial delay was not justified. The district court
held that the time that separated the locating, identifying, and evaluating was
“reasonable” and therefore not did not violate the Act.               Id.   Notably, the
regulations cover how quickly a school district must act after consent for an
evaluation is received, but neither the statute nor regulations seek to set a


       6 The federal regulation says the initial evaluation “[m]ust be conducted within 60
days of receiving parental consent for the evaluation; or . . . [i]f the State establishes a
timeframe within which the evaluation must be conducted, within that timeframe[.]” 34
C.F.R. § 300.301(c)(1). Texas has established a timeframe, so its timeframe controls.
                                            25
    Case: 16-10613    Document: 00514092235         Page: 26   Date Filed: 07/27/2017



                                   No. 16-10613
time between notice of a qualifying disability and referring the student for an
evaluation, except that it generally must be done “in a time period comparable
to that for students attending public schools . . . consistent with § 300.301.”
See 34 C.F.R. § 300.131(a), (e).
      The district court held that a student must be referred for an evaluation
within a “reasonable time” after the District has reason to suspect a qualifying
disability. This standard is not novel. The Third Circuit has “infer[red] a
requirement that” a student must be referred for an evaluation “within a
reasonable time after school officials are on notice of behavior that is likely to
indicate a disability.” See W.B. v. Matula, 67 F.3d 484, 501 (3d Cir. 1995),
abrogated on other grounds by A.W. v. Jersey City Pub. Schs.¸ 486 F.3d 791 (3d
Cir. 2007).
      We agree that the reasonable-time standard is appropriate. The child-
find duty requires identification and evaluation. See § 1412(a)(3)(A). If there
were no such time requirement, there would be a perverse incentive not to refer
disabled children for evaluations, as doing so would stall accrual of a school
district’s obligations. In other words, “to hold otherwise — to hold that the
duty need not be discharged within a reasonable time — would eviscerate that
duty and thwart the undisputed legislative intent that disabled children be
identified, evaluated, and offered appropriate services.” Matula, 67 F.3d at
501. School districts must seek to evaluate students with suspected disabilities
within a reasonable time after the school district is on notice of facts or
behavior likely to indicate a disability. See id.
      Here, the district court correctly concluded that the District had reason
to suspect Kelsey had a qualifying disability on September 19 when it received
Woody’s letter, to which Woody had attached documents detailing Kelsey’s
disabilities. The district court then concluded that a three-month period of
time between this notice and referring Kelsey for an evaluation was
                                        26
   Case: 16-10613     Document: 00514092235      Page: 27   Date Filed: 07/27/2017



                                  No. 16-10613
reasonable. This was partly so because the district court found that the delay
was not solely attributable to the District.
      Indeed, during this period, the District was requesting and gathering
information on Kelsey in an effort to classify her and determine its obligations.
For example, the District responded to Woody’s initial letter by October 4,
requesting further information. It took Woody until November 5 to respond.
On November 13, the District asked Woody for consent to obtain additional
records from LAUSD, which Woody provided on November 19. The District
contacted Woody to schedule a meeting on November 18, and the parties
agreed to hold the meeting on December 17. Finally, the District referred
Kelsey for an evaluation and sought parental consent to evaluate her at that
meeting. These facts suggest reasonableness, with neither the District nor the
parent reacting with urgency or with unreasonable delay.
      The second relevant period concerns the regulatory timelines. Woody
provided consent on January 24, which started the timelines for evaluating
Kelsey and proposing an IEP. First, the District was required to evaluate
Kelsey within 45 school days of receiving consent. See § 89.1011(c)(1). Then
the District was required to make an IEP decision within 30 days after
completing its evaluation. See § 89.1011(d). The District argues it provided
an FIE to Woody 45 school days after receiving consent (on April 8) and then
met to propose an IEP within 30 days (on April 24). Woody does not spend
much time arguing otherwise.      She does, though, challenge the overall 245-
day delay. We certainly agree that the time from start to finish kept Kelsey
from receiving meaningful benefits during almost the entire school year. Yet
the District is entitled to follow the procedures it did. Absent a finding that it
violated some obligation, reimbursement may be calculated only from the date
the District should have provided FAPE under the Act.


                                       27
   Case: 16-10613     Document: 00514092235     Page: 28   Date Filed: 07/27/2017



                                 No. 16-10613
      The district court did conclude there was one significant breach of the
District’s obligations, which we have already noted. The District provided the
initial FIE to Woody on April 8, finding that Kelsey was eligible for services
under the IDEA. Then eight days later, the District reversed course and
revised the FIE because a psychologist found that Kelsey’s success as a
“mainstream” student at the Winston School proved she was not IDEA-eligible.
The ARD Committee agreed with the District’s rejection of providing Kelsey
any special-education services. Once a psychologist at Woody’s initial expense
made an evaluation that was shown to the District, the ARD Committee met
again on May 22 and agreed that Kelsey was eligible under IDEA. The new
IEP still placed Kelsey in a public high school. That summer, the psychologist
completed and submitted an IEE. The ARD Committee did not thereafter
reconvene.
      Even though the District complied with its obligations to evaluate the
student within a reasonable time, its evaluation in April was later found by
the District itself to have been incorrect — at least the ARD Committee on May
22 so found. IDEA is not just concerned with school districts acting within a
reasonable time in evaluating students. Within a reasonable time, the District
must offer appropriate services to a student with a disability. Because the
ARD Committee did not reconvene to consider the actual IEE prepared by a
psychologist during the summer, however, the district court concluded that the
District “never finalized the May 2014 IEP, thereby never finalizing its offer of
FAPE.” Certainly, had the ARD Committee reconvened, it might still have
found private placement to be unnecessary and FAPE was available in a
District high school. We conclude that does not matter. The operative question
is whether the school offered FAPE within a reasonable time, and it did not.




                                       28
    Case: 16-10613       Document: 00514092235         Page: 29     Date Filed: 07/27/2017



                                      No. 16-10613
       Even so, the district court never explicitly found that the placement at
the Winston School in 2013–14 was appropriate. 7 The District does not argue
that the Winston School was not a proper placement, but there was no clear
finding by the district court with which the District needed to agree or
disagree. We have already discussed that there may be “reimbursement for
the cost of private special-education services when a school district fails to
provide a FAPE and the private-school placement is appropriate . . . .” Forest
Grove, 557 U.S. at 247. Both are needed.
       We uphold the conclusion that FAPE was not offered.                    Though the
district court did not then address whether the Winston School was an
appropriate placement, we conclude such a finding is implicit in the district
court’s holding that Woody was entitled to reimbursement. Whether Winston
was appropriate was listed in the district court’s pre-trial order as a contested
issue of law, but the District does not now argue the district court erred by
awarding reimbursement without explicitly concluding the Winston School
was an appropriate placement.             Nor does it argue the Winston School
placement was not appropriate. The state of the briefing here is similar to that
in Michael Z., where in a cross-appeal, a party argued the district court erred
by not discussing its request for prejudgment interest:
       They ask us to remand for consideration of this issue. However,
       we conclude that the district court denied their request by not
       granting prejudgment interest. Since Leah’s parents make no
       argument and cite no authority for the proposition that they could
       or should recover interest under IDEA, we find that they have
       waived this argument
See id. at 302. 8 Any argument that Winston was not appropriate is forfeited.



       7 The hearing officer found the Winston School was an appropriate placement.
       8 “In order for a residential placement to be appropriate under IDEA, the placement
must be 1) essential in order for the disabled child to receive a meaningful educational
benefit, and 2) primarily oriented toward enabling the child to obtain an education.” Michael
                                             29
    Case: 16-10613       Document: 00514092235          Page: 30     Date Filed: 07/27/2017



                                       No. 16-10613
       Reimbursement should therefore be awarded from April 24, 2014, when
FAPE should have been offered, until the end of the school year. We use the
April 24 date, which is when the District met to propose an IEP, because the
district court found the District had acted within a reasonable time in
completing its review by April 8, and the April 24 meeting was within 30 days
of that date. It is also the beginning of the period covered by the District’s May
22 IEP. We temporally limit reimbursement in this way because we agree with
other courts that we may not reach back to a time before a school district’s
obligations under the Act accrued. See Forest Grove, 557 U.S. at 247; Sam K.,
788 F.3d at 1038–40; Knable, 238 F.3d at 771. Had the District recognized the
Winston School as the proper placement on April 8 and thereafter proposed an
appropriate IEP at its April 24 meeting, the reimbursement obligation would
have started on the latter date. So although the District failed to recognize the
proper private-school placement, that failure does not create a penalty beyond
what otherwise would be owed.
                                          *   *    *
       The district court erred by holding that the District was obligated to
provide temporary services and by ordering reimbursement of the costs
associated with such services. We REVERSE that portion of its judgment. We
AFFIRM the court’s holding that the District failed to make a timely offer of
FAPE, thereby making reimbursement an appropriate form of relief.                         We



Z., 580 F.3d at 299. The district court found that “[d]uring fall semester 2014, Kelsey was
not able to successfully complete the semester without the special education supports she
had received at the Winston School.” The court also found that the Winston School was “a
small, highly structured, specialized school” that “offers a learning environment for students
with learning differences and challenges with very small classes, teaching methods focused
on concrete experience, and extra supports.” Woody placed Kelsey at the Winston School for
educational reasons at the recommendation of her doctors, and her progress there was judged
primarily by educational progress. Thus, there is certainly evidence that the Winston School
placement was both essential and primarily oriented toward enabling Kelsey to obtain an
education.
                                              30
   Case: 16-10613    Document: 00514092235    Page: 31   Date Filed: 07/27/2017



                               No. 16-10613
REMAND so that the district court can determine the amount of
reimbursement owed from April 24, 2014, to the end of the school year.




                                     31